DETAILED ACTIONA
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The claims filed May 18, 2021 have been entered.  Claims 1-14, 17 and 20 have been cancelled. Claims 21-27 have been added.  Claims 15, 16, 18, 19 and 21-27 are currently pending in the application.
Applicant argues on page 9 of Applicant’s remarks that the previously cited art of Allen (U.S. Patent No. 5,327,595) and Seeman (U.S. Patent No. 4,662,016) do not disclose the newly amended subject matter.  However, a new rejection has been entered with the cited art Serafini (U.S. Publication No. 2017/0164767) in view of Churchill (U.S. Patent No. 2,537,652) and further in view of Seeman as discussed in the rejection below.

Claim Objections
Claims 22, 25 and 27 are objected to because of the following informalities:  
In line 7 of claims 22, 25 and 27, “lower portion connected together” should read “lower portion are connected together”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  Claim 27 recites the limitations "the non-stretchable portion" in line 2 and “the stretchable portion” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, 19 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Serafini (U.S. Publication No. 2017/0164767) in view of Churchill (U.S. Patent No. 2,537,652) and further in view of Seeman (U.S. Patent No. 4,662,016).
Regarding claim 15, Serafini discloses a system for securing a covering to a bed, said system comprising:  a sleeve 100 configured to encircle a mattress (Figure 1, paragraph 0027), the sleeve 100 having lower surface facing downwardly (shown in the perspective of Figure 1); a planar sheet 665 which is attachable to the lower surface of the sleeve 100 (through fasteners 675A-D which attach to complementary fasteners 120A-D of sleeve 100, Figures 1 and 6 and paragraph 0035) to thereby form a substantial planar and secure engagement with the sleeve 100 (Figures 1 and 6 and paragraph 0035); and at least one fastener for joining the planar sheet 
Serafini does not disclose a tubular sleeve and at least one clip for joining the planar sheet to a bed mattress covering.
Churchill teaches a tubular sleeve 1-6 which is configured to encircle a mattress 2 (Figure 1 and Col. 1, lines 37-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serafini with a tubular sleeve as taught by Churchill, because the sleeve of Churchill provides a non-wrinkling mattress cover that can be removed and cleaned when necessary by virtue of the rubber material the sleeve is formed with (Figure 1, Col. 1, lines 37-59 and Col. 1, lines 1-11).  Moreover, doing so would merely amount to a simple substitution of one known element (the full sleeve of Serafini) for another (the tubular sleeve of Churchill) that would not produce unexpected results, as both the tubular sleeve of Churchill and the full sleeve of Serafini comprise a structure to surround the top, bottom, and side surfaces of a mattress, and provide a base layer which protects a mattress by surrounding the outer layer (see Churchill, Figure 1 and Col. 1, lines 37-59 and Serafini, paragraph 0029). 
Seeman teaches at least one clip 20 (Figure 2 and Col. 3, lines 29-54) for joining a tab 14 to a bed mattress covering 10 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Serafini, as modified, with at least one clip as taught by Seeman, because doing so would merely amount to a simple substitution of one known element (removable fasteners such as buttons, snaps, and ties of Serafini) for another (the clips of Seeman) that would not produce unexpected results, as both the fasteners of Serafini and the clip of Seeman are able to connect a connecting structure (the tab 14 of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 16, Serafini, as modified, discloses the subject matter as discussed above with regard to claim 15.  Serafini, as modified, does not disclose wherein the planar and secure engagement comprises complementary hook and loop strips.
Seeman teaches a planar and secure engagement which comprises complementary hook and loop strips 22 and 24 (Figures 2, 3, and Col. 2, lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Serafini, as modified, with the planar and secure engagement comprises complementary hook and loop strips as taught by Seeman, because doing so would merely amount to a simple substitution of one known element (the removable fasteners of Serafini, see paragraph 0030), for another (the hook and loop strips of Seeman), that would not provide unexpected results, as the hook and loop fasteners of Seeman are capable of providing a secure connection for a bed covering to a fastener located on the bottom surface of a mattress (see Seeman, Figures 2, 3, and Col. 2, lines 41-56), in the same manner as the removable connectors of Serafini (paragraph 0030).  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 18, Serafini discloses a method of modifying a conventional bed covering for a mattress, said method comprising:  encircling a mattress with a sleeve 100 (Figure 1, paragraph 0027), having on a lower surface (shown in the perspective of Figure 1) an engagement structure 120A-D facing downwardly (Figure 1 and paragraph 0035); attaching a planar sheet 665 to the engagement structure 120A-D (through fasteners 675A-D which attach to complementary fasteners 120A-D of sleeve 100, Figures 1 and 6 and paragraph 0035) to form 
Serafini does not disclose a tubular sleeve and at least one clip for joining the planar sheet to a bed mattress covering.
Churchill teaches a tubular sleeve 1-6 which is configured to encircle a mattress 2 (Figure 1 and Col. 1, lines 37-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serafini with a tubular sleeve as taught by Churchill, because the sleeve of Churchill provides a non-wrinkling mattress cover that can be removed and cleaned when necessary by virtue of the rubber material the sleeve is formed with (Figure 1, Col. 1, lines 37-59 and Col. 1, lines 1-11).  Moreover, doing so would merely amount to a simple substitution of one known element (the full sleeve of Serafini) for another (the tubular sleeve of Churchill) that would not produce unexpected results, as both the tubular sleeve of Churchill and the full sleeve of Serafini comprise a structure to surround the top, bottom, and side surfaces of a mattress, and provide a base layer which protects a mattress by surrounding the outer layer (see Churchill, Figure 1 and Col. 1, lines 37-59 and Serafini, paragraph 0029). 
Seeman teaches at least one clip 20 (Figure 2 and Col. 3, lines 29-54) for joining a tab 14 to a bed mattress covering 10 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Serafini, as modified, with at least one clip as taught by Seeman, because doing so would merely amount to a simple substitution of one known element (removable fasteners such as buttons, snaps, and ties of Serafini) for another KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 19, Serafini, as modified, discloses the subject matter as discussed above with regard to claim 18.  Serafini, as modified, does not disclose wherein the planar and secure engagement comprises complementary hook and loop strips.
Seeman teaches a planar and secure engagement which comprises complementary hook and loop strips 22 and 24 (Figures 2, 3, and Col. 2, lines 41-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Serafini, as modified, with the planar and secure engagement comprises complementary hook and loop strips as taught by Seeman, because doing so would merely amount to a simple substitution of one known element (the removable fasteners of Serafini, see paragraph 0030), for another (the hook and loop strips of Seeman), that would not provide unexpected results, as the hook and loop fasteners of Seeman are capable of providing a secure connection for a bed covering to a fastener located on the bottom surface of a mattress (see Seeman, Figures 2, 3, and Col. 2, lines 41-56), in the same manner as the removable connectors of Serafini (paragraph 0030).  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 21, Serafini, as modified, discloses the subject matter as discussed above with regard to claim 15. Serafini, as modified, further discloses wherein the tubular sleeve 1-6 comprises a non-stretchable portion 1 & 3 and a stretchable portion 4 (see Churchill, Figure 1, and Col. 1, lines 37-59)
Regarding claim 22, Serafini, as modified, discloses the subject matter as discussed above with regard to claims 15 and 21.  Serafini, as modified, further discloses the non-stretchable portion 1 and 3 comprises two non-stretchable portions 4 (located on opposite sides of the non-stretchable portions 1 and 3, see Churchill, Figure 1), a first non-stretchable upper portion 1 and a second non-stretchable lower portion 3, and the stretchable portion 4 comprises a first stretchable portion 4 and a second stretchable portion 4 (located on opposite sides of the non-stretchable portions 1 and 3, see Churchill, Figure 1), wherein the first non-stretchable upper portion 1 and the second non-stretchable lower portion 3 connected together on opposing sides via the first stretchable portion 4 and the second stretchable portion 4, respectively (located on opposite sides of the non-stretchable portions 1 and 3, see Churchill, Figure 1, and Col. 1, lines 37-59).
Regarding claim 23, Serafini, as modified, discloses the subject matter as discussed above with regard to claim 15.  Serafini, as modified, further discloses wherein the planar sheet 665 is attached to the lower surface of the tubular sleeve 100 (see Serafini, where fasteners 675A-D which attach to complementary fasteners 120A-D of sleeve 100 on the lower surface, Figures 1 and 6 and paragraph 0035, and Churchill, Figure 1, for the tubular sleeve 1-6, as discussed above).
Regarding claim 24, Serafini, as modified, discloses the subject matter as discussed above with regard to claim 18.  Serafini, as modified, further discloses wherein the tubular sleeve 1-6 comprises a non-stretchable portion 1 & 3 and a stretchable portion 4 (see Churchill, Figure 1, and Col. 1, lines 37-59)
Regarding claim 25, Serafini, as modified, discloses the subject matter as discussed above with regard to claims 18 and 24.  Serafini, as modified, further discloses the non-stretchable portion 1 and 3 comprises two non-stretchable portions 4 (located on opposite sides 
Regarding claim 26, Serafini discloses a method of modifying a conventional bed covering for a mattress, said method comprising:  encircling a mattress with a sleeve 100 (Figure 1, paragraph 0027), having a lower surface (shown in the perspective of Figure 1) the sleeve 100 having a planar sheet 665 attached to the lower surface via a substantially planar and secure engagement between the planar sheet 665 and the tubular sleeve 100 (through fasteners 675A-D which attach to complementary fasteners 120A-D of sleeve 100, Figures 1 and 6 and paragraph 0035); and attaching at least one fastener to secure the planar sheet 665 to the bed mattress covering 660 (paragraph 0034, where the planar sheet 665 can be connected to the covering 660 through removable fasteners such as buttons, snaps, and ties).
Serafini does not disclose a tubular sleeve and at least one clip for joining the planar sheet to a bed mattress covering.
Churchill teaches a tubular sleeve 1-6 which is configured to encircle a mattress 2 (Figure 1 and Col. 1, lines 37-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serafini with a tubular sleeve as taught by Churchill, because the sleeve of Churchill provides a non-wrinkling mattress cover that can be 
Seeman teaches at least one clip 20 (Figure 2 and Col. 3, lines 29-54) for joining a tab 14 to a bed mattress covering 10 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Serafini, as modified, with at least one clip as taught by Seeman, because doing so would merely amount to a simple substitution of one known element (removable fasteners such as buttons, snaps, and ties of Serafini) for another (the clips of Seeman) that would not produce unexpected results, as both the fasteners of Serafini and the clip of Seeman are able to connect a connecting structure (the tab 14 of Seeman and the planar sheet 665 of Serafini) to a bed covering (covering 660 of Serafini and covering 10 of Seeman).  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 27, Serafini, as modified, discloses the subject matter as discussed above with regard to claims 26.  Serafini, as modified, further discloses the non-stretchable portion 1 and 3 comprises two non-stretchable portions 4 (located on opposite sides of the non-stretchable portions 1 and 3, see Churchill, Figure 1), a first non-stretchable upper portion 1 and a second non-stretchable lower portion 3, and the stretchable portion 4 comprises a first stretchable portion 4 and a second stretchable portion 4 (located on opposite sides of the non-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673